Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Bernard on 03-16-2021.
The application has been amended as follows: 

In the specification:
¶ [0010]: “the original density” has been changed to --nominal--.
¶ [0011]: “the original density” has been changed to --nominal--.
¶ [0020]: “the original density” has been changed to --nominal--.
¶ [0021]: “the original density” has been changed to --nominal--.

	In the claims:
Claim 9, lines 3-4: “to about 80% of the original density” has been deleted.
Claim 30, line 3: “to about 80% of the original density” has been deleted.

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: In Fig. 2, box (32), “original” should be changed to --nominal--.  In order to 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the claimed range of 100°C to 400°C is significantly lower than temperatures for a corresponding step in the prior art, and there would not have been motivation to lower the temperature to the claimed range.  Regarding claim 23, the claimed period of time of 6 to 24 hours is significantly longer than times for a corresponding step in the prior art, and there would not have been motivation to increase the time to the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIN SNELTING/Primary Examiner, Art Unit 1741